108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GREATER YELLOWSTONE COALITION;  Jackson Hole for ResponsiblePlanning;  American Buffalo Foundation;  GallatinWildlife Association;  Defenders ofWildlife;  David A. Ritchey,Plaintiffs-Appellants,v.Bruce BABBITT, Secretary, U.S. Department of Interior;Roger Kennedy, Director, National Park Service;  MichaelFinley, Superintendent, Yellowstone National Park;  DanielGlickman, U.S. Department of Agriculture;  Jack Ward Thomas,Chief, U.S. Forest Service;  Terry Medley, Administrator,Animal and Plant Health Inspection Service, Defendants-Appellees,andState of Montana;  Marc Racicot, The Governor of the Stateof Montana, Defendants-Intervenors-Appellees.
No. 97-35000.
United States Court of Appeals, Ninth Circuit.
Submitted March 12, 1997.*Decided March 17, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
This appeal from the denial of a motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
"The grant or denial of a preliminary injunction will be reversed only where the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact."  Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellants failed to demonstrate probable success on the merits and the possibility of irreparable harm to warrant preliminary injunctive relief.  See id.   The court's factual findings are not clearly erroneous.  See id.   Accordingly, the denial of a preliminary injunction is AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied.  Appellants' motion to file supplemental excerpts of record is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3